Title: From James Madison to Thomas U. P. Charlton, 19 June 1815
From: Madison, James
To: Charlton, Thomas U. P.


                    
                        
                            Sir
                        
                        Washington June 19. 1815
                    
                    I have duly received your communication of the 5th. instant, and am very sensible of the value I ought place on the friendly & favorable sentiments which it conveys from the Mayor and aldermen of the City of Savanna.
                    It will always be honorable for the patriotic inhabitants of that City that they uniformly and zealously supported their Country in every stage of the struggle, wch. has terminated so happily for its interests; and so gloriously for its arms, and its Republican Institutions.
                    It was a struggle due to the Independence of the present, & to the security of future generations. It could not have been avoided, without a derogation from both. And it is a proud and gratifying consideration, that its issue has consolidated the one, and is so auspicious to the other.
                    If the peace does not embrace every provision which might have been justly claimed, no blame can touch those whose blood & treasure were devoted to the public cause. If a more unanimous discharge of patriotic duties, could have rendered the contest shorter, or the conduct of it less costly, or could have improved, in any manner, the terms on which it was closed, time and reflection are giving lessons to those who did not emulate the general example, which will be a barrier against recurrences of the melancholy error: Whilst the past difficulties which were added to those inseparable from an unaided encounter of so powerful an adversary, enhance the final triumph over the whole. Accept Sir, & tender to those associated with you, assurances of my high respect and of my friendly wishes.
                    
                        J. M.
                    
                